Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    858
    1258
    media_image1.png
    Greyscale

 Claim 1 recites the limitations a second overcoating layer disposed on the sacrificial layer and including an opening that exposes a portion of the first electrode; a dummy first electrode disposed on a top surface of the second overcoating layer and a side surface of the opening of the second overcoating layer, and separated from the first electrode; a bank layer covering the dummy first electrode and a portion of the first electrode; and an emission layer and a second electrode disposed on the first electrode and the bank layer, wherein the connection electrode is disposed in an emission area, and wherein the first electrode is disposed on a portion of the connecting electrode, as best shown in Fig. 4. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-15 depend from this claim and are allowable for at least that reason.
Claim 16 recites the limitations forming a connection electrode on the first overcoating layer in an emission area, making an undercut structure at a bottom portion of a side surface of the second overcoating layer by etching the insulating layer using the second overcoating layer as a mask; forming a first electrode on the connection electrode as well as inside the undercut structure, and forming a dummy first electrode on a top surface and a side surface of the second overcoating layer at a same time; forming an emission layer and a second electrode on the first electrode and the bank layer, wherein the first electrode is separated from the dummy first electrode by the undercut structure, as best shown in Fig. 4. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 17-20 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        08/12/22